Title: From John Adams to Benjamin Waterhouse, 25 March 1817
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy March 25. 1817

The great question was “Whether Writs of Assistants, were legal, or illegal; constitutional or unconstitutional”?
“Writs of Assistants”! You will indignantly say. “What are Writs of Assistants”? “I understand no more about Writs of Assistants, than about ‘The great question’.” I believe you; and will endeavour to give you Some hints.
When the British Ministry received from general Amherst his dispatches announcing his conquest of Montreal, and the consequent annihilation of the French Government and Power in America in 1759; they immediately Conceived the design and took the resolution of conquering the English Colonies, and Subjecting them to the unlimited Authority of Parliament. With the intension they Sent orders to the Collector of the Customs in Boston Mr Charles Paxton, to apply to the civil Authority for Writs of Assistants to enable them to command all Sherifs and Constables to attend and aid them in breaking open Houses Stores Shops Cellars, Ships, Bales Trunks, Casks Packages, to search for Merchandises Goods and Wares which had been imported, against the prohibitions, or without paying the Taxes imposed by the Acts of Trade, i.e. by certain Acts of Parliament, which had been procured to be passed by a combination of Selfish Intrigues between North American Governors and West India Planters. These Acts never had been executed, and there never had been a time, when they would have been or could have been obeyed.
Mr Paxton, no doubt consulting with Governor Bernard, Mr Hutchinson and all the principal Crown Officers, thought it not prudent to begin his Operations in Boston. He instructed his Deputy Mr Cockle, in Salem to apply by petition to the Superiour Court, then Sitting in that Town, i.e. in November 1760. Stephen Sewall was Chief Justice. Sewal was a Friend of Liberty civil and religious. He had doubts of the Legality of the Writ; and of the Authority of the Court to grant it. Not one of his Brother Judges uttered Word in favour of it. But as it was an Application on the Part of the Crown, it must be heard and determined. After consultation the Court ordered the question, (“the great question”) to be argued in Boston, at the next february Term. In the mean time Chief Justice Sewall died, and Lieutenant Governor Hutchinson was appointed Chief Justice in his Stead. Every observing and thinking Man know, that it was for the direct purpose of managing “The great question.”
An Alarm was Spred far and wide. The Merchants of Salem and Boston applied to Mr Otis and offered him great Fees to defend them against this terrible menacing Monster. Otis engaged in the cause; but would take no Fees. They engaged also Mr Oxenbridge Thatcher. They applied to Mr Pratt, but he had been Solicited by Mr Paxton, and refused to engage on either Side; but he was present and must have a corner in your Picture. Witt, Sense Imagination, Genius, Pathos Reason Prudence, Eloquence Learning Scienc and immense Reading, hanging bye by the Shoulders on two Crutches covered with a drab great Coat. You must also paint all the Boston Bar Sitting at the Tables in Gowns Bands and Wiggs: and even I, have an ambition of a Seat at that Table looking like a short, thick Arcbishop of Canterbury with a Pen in my hand carefully noting those miserable minutes that Judge Minot has printed in his History with one or two fantastical Expressions interpolated by Jonathan Williams Austin. Would not Copely have made a great Painting of that Counsell Chamber and its Contents? What was the death of Chatham? What was the death of Pearson, to this days exhibition and Exertions? mere baubles.!
Mr Gridley was engaged one Side of the Crown and Supported his Cause with his usual, Learning Ingenuity and dignity. Mr Thatcher argued with usual Sobriety Ingenuity and fluency. But Otis was a flaming Fire. With a promptitude of classical allusians, a depth of reasearch, a profusion of legal Authorities, a prophetic glance of his Eyes in futurity, and a torrent of impetuous overbearing Eloquence, he carried all before him. The Seeds of Independence were Sown. Every Man, of a crouded Audience appeared to me to go away ready to take Arms against Writts of Assistants.
The animosus Infans was American Independence, which was born on that day. You  no doubt know Sir William Jones’s Motto upon Franklins Medal. James Otis was Gridleys Pupil.
Has not the cause of Liberty civil and religious under imprudent management Since 1761 produced Events to make one Shudder? The Reformation of Religion and Government is not yet compleat. It must go on; it will go on; and it ought to go on. But is there not reason to fear, that it will be rashly conducted.? And even conducted with all the discretion of which human Nature is capable; can such powerfull Interests be overcome, and prejudices So deeply rooted be eradicated without great Struggles?
Suzan will comment on your Tons Butts &c
The inclosed Extract will Show how the Refomation is commencing in Cannada, after our glorious Example
John Adams